Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by Applicant on March 07, 2022.
Claims 2, 8, and 14 are canceled. 
Claims 1, 3-7, 9-13, and 15-18 are pending and have been examined. 
This action is made FINAL. 

Response to Arguments
	Upon examination of Applicant’s amended claims, and considering Applicant’s remarks, the Examiner maintains the 101 and 103 rejections as discussed below. 
Applicant posits that: “{…} the office action rejects all of the pending claims as allegedly being directed to non-patentable subject matter. Specifically, the Examiner indicates that the originally filed claims are directed to an abstract idea without anything more. Although Applicant respectfully disagrees, Applicant has amended the claims as indicated above to further emphasize the non-abstract nature of the concepts embodied in the claims;” further stating, “[a]t least in light of the foregoing amendments, Applicant respectfully submits that the Examiner's determination that the ‘broadest reasonable interpretation’ of the claims ‘cover[s] the performance of the limitations under the abstract grouping commercial or legal interactions’ (Office Action, at 3-4) is no longer relevant.” Applicant’s Remarks, dated March 7, 2022 pgs. 8-9 (emphasis added). 
Furthermore, Applicant argues: “a proper interpretation of the claims focuses on systems and methods for generating a computer-generated pre-approval token, the content of the pre-approval token, and the usage of the pre-approval token by a computing system for automatically determining whether a formal medical claim should be approved or denied. This methodology specifically utilizes computer-specific technologies in a manner that cabins the scope of the claims to a particular technological field of artificial- intelligence based methodologies utilized for generating computer-usable tokens.“ Id at pg. 9; in addition stating “[a]pplicant respectfully submits that the claims recite inventive concepts that transform any abstract idea into patentable subject matter, at least in part because the claims recite specific artificial-intelligence based mechanisms for determining a risk score usable in determining a pre-approval status of a draft claim which is then integrated into a pre-approval token that can be utilized during a formal, computer-based approval process for a finalized claim” Id. (emphasis). 
The Examiner respectfully disagrees. As indicated by Applicant, the Examiner has concluded that the previously presented claims are directed to an abstract idea without anything more; however, after consideration of Applicant’s amendments, the claims remain directed to an abstract idea without anything more. As discussed below, Applicant’s amended claim limitations under their broadest reasonable interpretation, considered alone and as a whole (e.g., recitations in amended claim 1 such as, “…resolving [a] formal claim based on the approval status identified by the PAT by transmitting a message to {a} second analytic computing entity, wherein the message comprises a payment recommendation for the formal claim”), as recited cover performance of these limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a).   
In addition, Applicant’s remarks regarding the use of “{…} specific artificial-intelligence based mechanisms for determining a risk score usable in determining a pre-approval status of a draft claim {…}” are unpersuasive. Applicant argues that the claims recite specific artificial-intelligence based mechanisms for determining a risk score {usable} in determining a pre-approval status of a draft claim; however, Applicant claims disclose the “use” of a trained artificial-intelligence model, for determining a risk score for a draft claim. Applicant neither claims training the model, nor provides any claim language regarding how the recited model determines the risk score. See Applicant’s current amended claims and Specification at {e.g., at [0009] In various embodiments, determining an approval status of the draft claim comprises: executing one or more risk score models to identify one or more risk scores for the draft claim; generating a combined risk score based at least in part on the results of the one or more risk score models; and determining, based at least in part on the combined risk score, the approval status of the draft claim).
Thus it is clear, based on the claim language and Applicant’s remarks, that Applicant’s amended claims merely apply i.e., generic computing components {e.g., an artificial intelligence model, processors, computing entities, etc.} to the recited abstract idea, and not that “{…} the claims recite inventive concepts that transform any abstract idea into patentable subject matter, at least in part because the claims recite specific artificial-intelligence based mechanisms for determining a risk score usable in determining a pre-approval status of a draft claim which is then integrated into a pre-approval token” as argued. For at least these reasons Applicant’s remarks are unpersuasive, and the 101 rejections have been maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 7 and 13 are directed to a method (claim 1), a system (claim 7), and a product (claim 13). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, the claims recite a system, e.g., of organizing human activity, as described further below. 
Using limitations of claim 7 to illustrate, as claims 1 and 13 recite similar limitations; the claim recites the limitations as shown below (abstract language emphasized in bold; additional claim limitations underlined): 
A computing system comprising a non-transitory computer readable storage medium and one or more processors, the computing system configured to: receive a draft claim comprising draft claim data transmitted from a first analytic computing entity of a plurality of analytic computing entities, wherein the draft claim data identifies one or more medical services or medications provided to a patient; determine an approval status of the draft claim, wherein determining an approval status of the draft claim comprises: validating contents of the draft claim to ensure the contents of the draft claim match content requirements; determining a risk score for the draft claim by executing one or more artificial-intelligence risk models based at least in part on the draft claim data and combining output of each of the artificial-intelligence risk models to generate the risk score, wherein each of the one or more artificial-intelligence risk models are trained utilizing historical claim data reflecting a payment status of one or more historical claims; and determining whether the risk score for the draft claim satisfies an approval status criteria; generate, based at least in part on the draft claim, a pre-approval token (PAT) comprising an alphanumeric string comprising a representation of at least a portion of the draft claim data and the approval status of the draft claim; transmit the PAT to the first analytic computing entity; receive a formal claim paired with the PAT transmitted from a second analytic computing entity of the plurality of analytic computing entities; validate the formal claim against the PAT at least in part by determining whether a representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT; and upon determining that the representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT, resolve the formal claim based on the approval status identified by the PAT by transmitting a message to the second analytic computing entity, wherein the message comprises a payment recommendation for the formal claim. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed invention allows for,
{receiving} a draft claim {determining} an approval status of the draft claim {validating} contents of the draft claim {…}; {determining} a risk score for the draft claim {…}; and {determining} whether the risk score for the draft claim satisfies an approval status criteria; {generating} a pre-approval token (PAT); {transmitting} the PAT to the first analytic computing entity; {receiving} a formal claim {…}; {validating} the formal claim {…}; and upon determining that the {…} the formal claim matches the draft claim {…}, {resolving} the formal claim based on the approval status {…} by transmitting a message {…}, wherein the message comprises a payment recommendation for the formal claim {amended claim 7}; which is a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors, and or business relations. The general recitation of computing components such as, a computing system comprising a non-transitory computer readable storage medium, one or more processors, one or more artificial-intelligence risk models, and transmitting and receiving claim data from e.g., an analytic computing entity, do not take the claim out of the abstract idea including commercial or legal interactions, which fall within the methods of organizing human activity grouping of abstract ideas. Thus, the claims recite an abstract idea.
Moreover, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements, underlined above, these functions are recited at a high level of generality (e.g., a general means of receiving claim data, generating a risk score for a claim using an artificial intelligence model, and generating a token, resolving a formal claim based on an approval status by transmitting a message, wherein the message comprises a payment recommendation for the formal claim including (e.g., a computing system comprising a non-transitory computer readable storage medium, one or more processors, one or more artificial-intelligence risk models, transmitting and receiving claim data from e.g., an analytic computing entity) 
See Applicant Specification [0036]-[0037] “In general, the terms computing entity, entity, device, system, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktop computers, mobile phones, tablets, phablets, notebooks, laptops, distributed systems, items/devices, terminals, servers or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein. Such functions, operations, and/or processes may include, for example, transmitting, receiving, operating on, processing, displaying, storing, determining, creating/generating, monitoring, evaluating, comparing, and/or similar terms used herein interchangeably. In one embodiment, these functions, operations, and/or processes can be performed on data, content, information, and/or similar terms used herein interchangeably), which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g). Further, the claimed components are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions. such that it amounts to no more than applying or generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements fails to integrate the abstract idea into a practical application at least because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Moreover, the limitations of claims dependent on claims 1, 7, and 13, analyzed both individually and in combination are patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 3-6, 9-12, and 15-18 merely further define the abstract idea. Further, the additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. As a result, claims 1, 3-7, 9-13, and 15-18 are not directed to patent eligible subject matter.
	  
Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20150032625 A1 to Dill, in view of US 20180374083 A1 to Krishnaiah, and further in view of U.S. App. Pub. US 20210097546 A1 to Adjaoute
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
	Dill teaches
1.  A computer-implemented method for generating a pre-approval token (PAT) reflecting the content of a draft medical claim and utilizing the PAT together with a formal medical claim for resolving the formal medical claim, the method comprising: receiving, by one or more processors, {a draft claim comprising draft claim data} transmitted from a first analytic computing entity of a plurality of analytic computing entities, 
Dill[0035] The registered entity can provide their respective token requestor identifier with a token request to the network token system to use its services. For example, the token requestor can request the issuance of a token {e.g., draft claim} via API (Application Programming Interface) messaging or a batch request from the system}; 
determining, by the one or more processors, an approval status of the {draft claim}, 
[0035] the network token system can identify and validate the requesting entity based on the token requestor identifier before responding to the token request; [0037], [0064] “authorization response message” … {indicating} approval of the transaction;
wherein determining an approval status of the draft claim comprises: validating contents of the draft claim to ensure the contents of the draft claim match content requirements; 
Dill [0148]-[0149], [0151], [0153]-[0154] e.g,. determining if the billing address and postal code provided match the data on record {e.g., matching content requirements}, the issuer computer 170 may authorize the user (e.g., cardholder or consumer). 
generating, by the one or more processors and based at least in part on the {draft claim}, a pre-approval token (PAT) comprising an alphanumeric string comprising a representation of at least a portion of the draft claim data and the approval status of the draft claim; 
[0040] A “token” may include any identifier for a payment account that is a substitute for an account identifier {...} a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier …;  
transmitting, by the one or more processors, the PAT to the first analytic computing entity; receiving, by the one or more processors, a formal claim paired with the PAT transmitted from a second analytic computing entity of the plurality of analytic computing entities; 
[0040] Further, in some embodiments, the token format may be configured to allow the entity receiving the token {i.e., including the request information} to identify it as a token and recognize the entity that issued the token {e.g., comparison}; [0044] For example, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier; [0046] consumer device receives PAT from e.g., a payment processing network [0044] and uses the PAT {e.g., a static token} to make a formal claim with the “pre-approved” token {e.g., consumer uses the static token for formal submission for the transaction}.
validating, by the one or more processors, the formal claim against the PAT at least in part by determining whether a representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT; and upon determining that the representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT, 
[0035] The network token system can store the token to PAN relationship and the token requestor relationship in a token vault; [0040]-[0041] In some embodiments, the token format may allow entities in the payment system to identify the issuer associated with the token. For example, the format of the token may include a token issuer identifier that allows an entity to identify an issuer; [0178]-[0179] teaching PAN decryption and validation of the token {PAT} for payment processing.
resolving the formal claim based on the approval status identified by the PAT by transmitting a message to the second analytic computing entity, wherein the message comprises a payment recommendation for the formal claim.
[0064] “authorization response message” … an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; [Id.] (either directly or throught the payment processing network) to the merchant’s access device (e.g., POS terminal)  that indicates approval of the transaction.

Dill does not explicitly teach but Krishnaiah teaches:

{…} a draft claim comprising draft claim data; and a {draft claim};
The Examiner interprets a {draft claim} as a draft claim comprising draft claim data {e.g., a claim; e.g., a request for transaction} See Applicant Specification at [0004] “a draft claim comprising draft claim data”
Krishnaiah at least at [Abstract] A system or method may be provided to implement dynamic hybrid wallet tokens. The method includes determining to generate a hybrid wallet token based on a {user request for a transaction, e.g., a claim} at a user device. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute a claim {e.g., payment request; Applicant Specification [0001]} as taught in Krishnaiah above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for substituting a claim {e.g., payment request} as taught in Krishnaiah at least at Abstract.

Dill does not explicitly teach but Adjaoute teaches:

determining a risk score for the {draft claim} by executing one or more artificial-intelligence risk models based at least in part on the {draft claim data} and combining output of each of the artificial-intelligence risk models to generate the risk score, wherein each of the one or more artificial-intelligence risk models are trained utilizing historical {claim data} reflecting a payment status of one or more historical claims; and determining whether the risk score for the {draft claim} satisfies an approval status criteria; 
Adjaoute [0040]-[0041] teaching, payment fraud models 104 are trained with supervised and unsupervised data and to produce a trained payment fraud model 112. Further teaching that the model may be trained using accountholder and historical transaction data {e.g., representing payment status). The model is then be applied by a client to process real-time transactions and authorization requests {draft claims} for fraud (e.g., risk scores) scores. The applied payment fraud model is further able to accept a client tuning input. [0074]  teaching a warning may comprise an update in the nature of feedback to the real-time, long-term, and recursive profiles for that accountholder so that all the real-time, risk-scoring channel models step up together increment the risk thresholds that accountholder will be permitted.  
wherein the {draft claim} data identifies one or more medical services or medications provided to a patient; 
Adjaoute [0069], [0075] {teaching a transaction request e.g., draft claims may be “health” care based transactions} {…} It is expected that embodiments of the present invention will find applications in financial services, defense and cyber security, {e.g., health} and public service, technology, mobile payments, retail and e-commerce, marketing and social networking, and others.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute determining risk scores for a {e.g., a health or medical care} claim, by executing one or more artificial-intelligence risk models trained using historical claim data {…} and determining an approval threshold of the risk score for the claim, as taught in Adjaoute above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for determining risk scores and approval for a claim by executing one or more artificial-intelligence risk models trained using historical claim data as taught in Adjaoute at least at [0040]-[0041], [0074].

Regarding claim 5: 
	Dill teaches
5. The computer-implemented method of claim 1, wherein validating the formal claim against the PAT comprises determining whether the formal claim is a modified version of the draft claim.  
Dill [0151] …the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user. For example, the payment processing network computer 160 may compare the CVV2 value provided by the consumer 120 with the CVV2 value on record (e.g., stored in the database of the payment processing network computer 160).

Regarding claim 6: 
	Dill teaches
6. The computer-implemented method of claim 1, wherein resolving the formal claim comprises: upon determining that the approval status is a positive approval status, transmit a positive payment recommendation to the second analytic computing entity; and 
Dill [0064] An “authorization response message” may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network. The authorization response message may include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS terminal) that indicates approval of the transaction. The code may serve as proof of authorization. As noted above, in some embodiments, a payment processing network may generate or forward the authorization response message to the merchant.
upon determining that the approval status is a negative approval status, transmit a negative payment commendation to the second analytic computing entity.  
Dill [0151] {Approve / Decline notification}; Fig. 4A In step 1B, the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user.

Regarding claim 7: 
	Dill teaches
7. A computing system comprising a non-transitory computer readable storage medium and one or more processors, the computing system configured to: receive a {draft claim comprising draft claim data} transmitted from a first analytic computing entity of a plurality of analytic computing entities,
Dill[0035] The registered entity can provide their respective token requestor identifier with a token request to the network token system to use its services. For example, the token requestor can request the issuance of a token {e.g., draft claim} via API (Application Programming Interface) messaging or a batch request from the system};
determine an approval status of the draft claim, wherein determining an approval status of the draft claim comprises: 
Dill [0035] the network token system can identify and validate the requesting entity based on the token requestor identifier before responding to the token request; [0037], [0064] “authorization response message” … {indicating} approval of the transaction;
validating contents of the draft claim to ensure the contents of the draft claim match content requirements; 
Dill [0148]-[0149], [0151], [0153]-[0154] e.g,. determining if the billing address and postal code provided match the data on record {e.g., matching content requirements}, the issuer computer 170 may authorize the user (e.g., cardholder or consumer).
generate, based at least in part on the {draft claim}, a pre-approval token (PAT) comprising an alphanumeric string comprising a representation of at least a portion of the draft claim data and the approval status of the draft claim; 
Dill [0040] A “token” may include any identifier for a payment account that is a substitute for an account identifier {...} a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier …;
transmit the PAT to the first analytic computing entity; receive a formal claim paired with the PAT transmitted from a second analytic computing entity of the plurality of analytic computing entities; 
Dill [0040] teaching in some embodiments, the token format may be configured to allow the entity receiving the token {i.e., including the request information} to identify it as a token and recognize the entity that issued the token {e.g., comparison}; [0044] For example, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier; [0046] consumer device receives PAT from e.g., a payment processing network [0044] and uses the PAT {e.g., a static token} to make a formal claim with the “pre-approved” token {e.g., consumer uses the static token for formal submission for the transaction}.
validate the formal claim against the PAT at least in part by determining whether a representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT; and upon determining that the representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT, 
Dill [0035] The network token system can store the token to PAN relationship and the token requestor relationship in a token vault; [0040]-[0041] In some embodiments, the token format may allow entities in the payment system to identify the issuer associated with the token. For example, the format of the token may include a token issuer identifier that allows an entity to identify an issuer; [0178]-[0179] teaching PAN decryption and validation of the token {PAT} for payment processing.
resolve the formal claim based on the approval status identified by the PAT by transmitting a message to the second analytic computing entity, wherein the message comprises a payment recommendation for the formal claim.  
Dill [0064] “authorization response message” … an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; [Id.] (either directly or throught the payment processing network) to the merchant’s access device (e.g., POS terminal)  that indicates approval of the transaction.

Dill does not explicitly teach but Krishnaiah teaches:

{…} a draft claim comprising draft claim data; {draft claim};
The Examiner interprets a {draft claim} as a draft claim comprising draft claim data {e.g., a claim; e.g., a request for transaction} See Applicant Specification at [0004] “a draft claim comprising draft claim data”
Krishnaiah at least at [Abstract] A system or method may be provided to implement dynamic hybrid wallet tokens. The method includes determining to generate a hybrid wallet token based on a {user request for a transaction, e.g., a claim} at a user device. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute a claim {e.g., payment request; Applicant Specification [0001]} as taught in Krishnaiah above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for substituting a claim {e.g., payment request} as taught in Krishnaiah at least at Abstract.

Dill does not explicitly teach but Adjaoute teaches:

determining a risk score for the draft claim by executing one or more artificial-intelligence risk models based at least in part on the draft claim data and combining output of each of the artificial-intelligence risk models to generate the risk score, wherein each of the one or more artificial-intelligence risk models are trained utilizing historical claim data reflecting a payment status of one or more historical claims; and determining whether the risk score for the draft claim satisfies an approval status criteria; 
Adjaoute [0040]-[0041] teaching, payment fraud models 104 are trained with supervised and unsupervised data and to produce a trained payment fraud model 112. Further teaching that the model may be trained using accountholder and historical transaction data {e.g., representing payment status). The model is then be applied by a client to process real-time transactions and authorization requests {draft claims} for fraud (e.g., risk scores) scores. The applied payment fraud model is further able to accept a client tuning input. [0074]  teaching a warning may comprise an update in the nature of feedback to the real-time, long-term, and recursive profiles for that accountholder so that all the real-time, risk-scoring channel models step up together increment the risk thresholds that accountholder will be permitted.  
wherein the {draft claim} data identifies one or more medical services or medications provided to a patient; 
Adjaoute [0069], [0075] {teaching payment request e.g., draft claims may be “health” care based transactions} {…} It is expected that embodiments of the present invention will find applications in financial services, defense and cyber security, health and public service, technology, mobile payments, retail and e-commerce, marketing and social networking, and others.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute determining risk scores for a {e.g., a health or medical care} claim by executing one or more artificial-intelligence risk models trained using historical claim data {…} and determining approval threshold of the risk score for the claim, as taught in Adjaoute above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for determining risk scores and approval for a claim by executing one or more artificial-intelligence risk models trained using historical claim data as taught in Adjaoute at least at [0040]-[0041], [0074].

Regarding claim 11: 
	Dill teaches
11. The computing system of claim 7, wherein validating the formal claim against the PAT comprises determining whether the formal claim is a modified version of the draft claim.  
Dill [0151] …the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user. For example, the payment processing network computer 160 may compare the CVV2 value provided by the consumer 120 with the CVV2 value on record (e.g., stored in the database of the payment processing network computer 160).

Regarding claim 12: 
	Dill teaches
12. The computing system of claim 7, wherein resolving the formal claim comprises: upon determining that the approval status is a positive approval status, transmit a positive payment recommendation to the second analytic computing entity; and 
Dill [0064] An “authorization response message” may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network. The authorization response message may include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS terminal) that indicates approval of the transaction. The code may serve as proof of authorization. As noted above, in some embodiments, a payment processing network may generate or forward the authorization response message to the merchant.
upon determining that the approval status is a negative approval status, transmit a negative payment commendation to the second analytic computing entity.  
Dill [0151] {Approve / Decline notification}; Fig. 4A In step 1B, the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user.

Regarding claim 13: 
	Dill teaches
13.  A computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, the computer program instructions when executed by a processor, cause the processor to: receive a {draft claim comprising draft claim data} transmitted from a first analytic computing entity of a plurality of analytic computing entities, 
Dill[0035] The registered entity can provide their respective token requestor identifier with a token request to the network token system to use its services. For example, the token requestor can request the issuance of a token {e.g., draft claim} via API (Application Programming Interface) messaging or a batch request from the system}; 
determine an approval status of the draft claim, wherein determining an approval status of the draft claim comprises: validating contents of the draft claim to ensure the contents of the draft claim match content requirements; 
Dill [0148]-[0149], [0151], [0153]-[0154] e.g,. determining if the billing address and postal code provided match the data on record {e.g., matching content requirements}, the issuer computer 170 may authorize the user (e.g., cardholder or consumer). 
generate, based at least in part on the draft claim, a pre-approval token (PAT) comprising an alphanumeric string comprising a representation of at least a portion of the draft claim data and the approval status of the draft claim; 
Dill [0040] A “token” may include any identifier for a payment account that is a substitute for an account identifier {...} a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier …;  
transmit the PAT to the first analytic computing entity; receive a formal claim paired with the PAT transmitted from a second analytic computing entity of the plurality of analytic computing entities; 
Dill [0040] Further, in some embodiments, the token format may be configured to allow the entity receiving the token {i.e., including the request information} to identify it as a token and recognize the entity that issued the token {e.g., comparison}; [0044] For example, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier; [0046] consumer device receives PAT from e.g., a payment processing network [0044] and uses the PAT {e.g., a static token} to make a formal claim with the “pre-approved” token {e.g., consumer uses the static token for formal submission for the transaction}.
validate the formal claim against the PAT at least in part by determining whether a representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT; and upon determining that the representation of at least a portion of the formal claim matches the draft claim represented within the alphanumeric string of the PAT, 
Dill [0035] The network token system can store the token to PAN relationship and the token requestor relationship in a token vault; [0040]-[0041] In some embodiments, the token format may allow entities in the payment system to identify the issuer associated with the token. For example, the format of the token may include a token issuer identifier that allows an entity to identify an issuer; [0178]-[0179] teaching PAN decryption and validation of the token {PAT} for payment processing.
resolve the formal claim based on the approval status identified by the PAT by transmitting a message to the second analytic computing entity, wherein the message comprises a payment recommendation for the formal claim.  
Dill [0064] “authorization response message” … an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; [Id.] (either directly or throught the payment processing network) to the merchant’s access device (e.g., POS terminal)  that indicates approval of the transaction.

Dill does not explicitly teach but Krishnaiah teaches:

{…} a draft claim comprising draft claim data; and a {draft claim};
The Examiner interprets a {draft claim} as a draft claim comprising draft claim data {e.g., a claim; e.g., a request for transaction} See Applicant Specification at [0004] “a draft claim comprising draft claim data”
Krishnaiah at least at [Abstract] A system or method may be provided to implement dynamic hybrid wallet tokens. The method includes determining to generate a hybrid wallet token based on a {user request for a transaction, e.g., a claim} at a user device. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute a claim {e.g., payment request; Applicant Specification [0001]} as taught in Krishnaiah above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for substituting a claim {e.g., payment request} as taught in Krishnaiah at least at Abstract.
 
Dill does not explicitly teach but Adjaoute teaches:

determining a risk score for the draft claim by executing one or more artificial-intelligence risk models based at least in part on the draft claim data and combining output of each of the artificial-intelligence risk models to generate the risk score, wherein each of the one or more artificial-intelligence risk models are trained utilizing historical claim data reflecting a payment status of one or more historical claims; and determining whether the risk score for the draft claim satisfies an approval status criteria; 
Adjaoute [0040]-[0041] teaching, payment fraud models 104 are trained with supervised and unsupervised data and to produce a trained payment fraud model 112. Further teaching that the model may be trained using accountholder and historical transaction data {e.g., representing payment status). The model is then be applied by a client to process real-time transactions and authorization requests {draft claims} for fraud (e.g., risk scores) scores. The applied payment fraud model is further able to accept a client tuning input. [0074]  teaching a warning may comprise an update in the nature of feedback to the real-time, long-term, and recursive profiles for that accountholder so that all the real-time, risk-scoring channel models step up together increment the risk thresholds that accountholder will be permitted.  
wherein the {draft claim} data identifies one or more medical services or medications provided to a patient; 
Adjaoute [0069], [0075] {teaching payment request e.g., draft claims may be “health” care based transactions} {…} It is expected that embodiments of the present invention will find applications in financial services, defense and cyber security, health and public service, technology, mobile payments, retail and e-commerce, marketing and social networking, and others.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute determining risk scores for a {e.g., a health or medical care} claim by executing one or more artificial-intelligence risk models trained using historical claim data {…} and determining approval threshold of the risk score for the claim, as taught in Adjaoute above, which is common to the same field of endeavor of systems and methods for transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for determining risk scores and approval for a claim by executing one or more artificial-intelligence risk models trained using historical claim data as taught in Adjaoute at least at [0040]-[0041], [0074].


Regarding claim 17: 
	Dill teaches
17. The computer-program product of claim 13, wherein validating the formal claim against the PAT comprises determining whether the formal claim is a modified version of the draft claim.  
Dill [0151] …the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user. For example, the payment processing network computer 160 may compare the CVV2 value provided by the consumer 120 with the CVV2 value on record (e.g., stored in the database of the payment processing network computer 160).

Regarding claim 18: 
	Dill teaches
18. The computer-program product of claim 13, wherein resolving the formal claim comprises: upon determining that the approval status is a positive approval status, transmit a positive payment recommendation to the second analytic computing entity; and 
Dill [0064] An “authorization response message” may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network. The authorization response message may include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS terminal) that indicates approval of the transaction. The code may serve as proof of authorization. As noted above, in some embodiments, a payment processing network may generate or forward the authorization response message to the merchant.
upon determining that the approval status is a negative approval status, transmit a negative payment commendation to the second analytic computing entity.
Dill [0151] {Approve / Decline notification}; Fig. 4A In step 1B, the payment processing network computer 160 may perform the CVV2 check and send a response message to the token registry 202A to approve or decline authorization of the user.






Claims 3-4, 9-10, 15-16 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20150032625 A1 to Dill, in view of US 20180374083 A1 to Krishnaiah, in view of U.S. App. Pub. US 20210097546 A1 to Adjaoute, further in view of US 20160277380 A1 to Wagner.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 3: 
	Dill teaches
3. The computer-implemented method of claim 1, wherein generating a PAT comprises: combining at least a portion of the draft claim data and the approval status of the draft claim to create PAT data; and {…}.  
Dill [0076] The system 200 may include a network token system 202 in addition to one or more components of the traditional payment system 100 as shown in FIG. 1. For example, the system 200 may include a consumer 110, a merchant computer 140, an acquirer computer 150, a payment processing network computer 160 and an issuer computer 170. The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {encrypted token}

The combination of Dill and the cited art does not explicitly teach the below, but Wagner teaches:

{…} hashing the PAT data to generate the PAT.  
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].




Regarding claim 4: 
	Dill teaches
4. The computer-implemented method of claim 3, wherein generating a PAT further comprises {…}.  
Dill [0036] In embodiments of the invention, token request messages may allow a token requestor to request a token to thereby tokenize a PAN. [0076] The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {“cryptographically signing” e.g., encrypting token}; [0175] …In one embodiment, a token requestor identifier may be hidden in the chip cryptogram data.

Dill does not explicitly teach but Wagner teaches:

{cryptographically} signing the PAT.  
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].

Regarding claim 9: 
	Dill teaches
9. The computing system of claim 7, wherein generating a PAT comprises: combining at least a portion of the draft claim data and the approval status of the draft claim to create PAT data; and {…} 
Dill [0076] The system 200 may include a network token system 202 in addition to one or more components of the traditional payment system 100 as shown in FIG. 1. For example, the system 200 may include a consumer 110, a merchant computer 140, an acquirer computer 150, a payment processing network computer 160 and an issuer computer 170. The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {encrypted token}

The combination of Dill and the cited art does not explicitly teach the below, but Wagner teaches:

{…} hashing the PAT data to generate the PAT.  
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].

Regarding claim 10: 
	Dill teaches
10. The computing system of claim 9, wherein generating a PAT further comprises {…}  
Dill [0036] In embodiments of the invention, token request messages may allow a token requestor to request a token to thereby tokenize a PAN. [0076] The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {“cryptographically signing” e.g., encrypting token}; [0175] …In one embodiment, a token requestor identifier may be hidden in the chip cryptogram data.

Dill does not explicitly teach but Wagner teaches:

{…} cryptographically signing the PAT.
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].

Regarding claim 15: 
	Dill teaches
15. The computer-program product of claim 13, wherein generating a PAT comprises: combining at least a portion of the draft claim data and the approval status of the draft claim to create PAT data; and {…}
Dill [0076] The system 200 may include a network token system 202 in addition to one or more components of the traditional payment system 100 as shown in FIG. 1. For example, the system 200 may include a consumer 110, a merchant computer 140, an acquirer computer 150, a payment processing network computer 160 and an issuer computer 170. The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {encrypted token}

The combination of Dill and the cited art does not explicitly teach the below, but Wagner teaches:

hashing the PAT data to generate the PAT.  
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].

Regarding claim 16: 
	Dill teaches
16. The computer-program product of claim 15, wherein generating a PAT further comprises cryptographically signing the PAT.  
Dill [0036] In embodiments of the invention, token request messages may allow a token requestor to request a token to thereby tokenize a PAN. [0076] The system 200 may also include token interfaces 208-218 with the network token system 202 including a token requestor interface 208, a merchant token interface 210, an acquirer token interface 212, a payment processing network token interface 214, a network interface 216, and an issuer token interface 218. In some embodiments of the invention, communication amongst different entities of the system 200 may be {“cryptographically signing” e.g., encrypting token}; [0175] …In one embodiment, a token requestor identifier may be hidden in the chip cryptogram data.

The combination of Dill and the cited art does not explicitly teach the below, but Wagner teaches:

cryptographically signing the PAT.  
Wagner [0066] …In some embodiments, transaction processing system 110 may sign the cryptographic pattern using a private key of a public/private key pair. The transaction processing system 110 may also log the time of the cryptographic pattern request.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Dill to substitute hashing or cryptographically signing PAT data to generate the PAT; As described in little detail at least Applicant Specification [0007]}; however, the interpretation of which is taught in Wagner above, which is common to the same field of endeavor of systems and methods for encryption and transaction processing. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for hashing or cryptographically signing or hashing {e.g., encrypting} Token data to generate an encrypted Token as taught in Wagner at least at [0066].


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20120029938 A1 to Lauter. 
(2) U.S. Patent Application Publication US 20180089379 A1 to Collins.
(3) U.S. Patent Application Publication US 20120039469 A1 to Von Mueller.
(4) U.S. Patent Application Publication US 20150178870 A1 to Von Bergen.
(5) U.S. Patent Application Publication US 20150332283 A1 to Witchey. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 9:00AM to 5:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694